                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRISTINA BALAN,                                   Case No. 19-cv-00449-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF’S
                                   9             v.                                        PETITION TO MODIFY AND
                                                                                           PARTIALLY VACATE THE
                                  10     TESLA MOTORS INC.,                                ARBITRATION AWARD
                                  11                    Defendant.                         Docket No. 1
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Cristina Balan is a former employee of Tesla Motors, Inc. Tesla employed Ms.

                                  15   Balan in two different periods: (1) from August 2010 to January 2013 and (2) from June 2013 to

                                  16   April 2014. For each period of employment, Ms. Balan’s employment agreement contained an

                                  17   arbitration provision. See Hernaez Decl., Exs. 1-2 (employment letters). In April 2015, Ms. Balan

                                  18   made a demand for arbitration. See Hernaez Decl., Ex. 3 (demand for arbitration before JAMS).

                                  19   On October 18, 2018, the arbitrator issued his corrected final award. See Hernaez Decl., Ex. 8

                                  20   (email); see also Pet. ¶ 44. The arbitrator found that Tesla improperly classified Ms. Balan as an

                                  21   exempt employee and thus was entitled to overtime wages as well wages for missed lunch breaks.

                                  22   However, the arbitrator also found that Ms. Balan had overstated her overtime hours and missed

                                  23   lunch breaks. For all other claims asserted by Ms. Balan – e.g., wrongful termination in violation

                                  24   of public policy, medical condition or gender discrimination, and whistleblower retaliation – the

                                  25   arbitrator found in favor of Tesla.

                                  26          Currently pending before the Court is Ms. Balan’s petition to modify and partially vacate

                                  27   the arbitration award.

                                  28          In response to the petition, Tesla has made multiple arguments. For purposes of this
                                   1   opinion, the Court need only address one – namely, that the petition should be denied on the basis

                                   2   that it was untimely filed.

                                   3          The Federal Arbitration Act (“FAA”) provides that

                                   4                  [a] written provision in any maritime transaction or a contract
                                                      evidencing a transaction involving commerce to settle by arbitration
                                   5                  a controversy thereafter arising out of such contract or transaction,
                                                      or the refusal to perform the whole or any part thereof, or an
                                   6                  agreement in writing to submit to arbitration an existing controversy
                                                      arising out of such a contract, transaction, or refusal, shall be valid,
                                   7                  irrevocable, and enforceable, save upon such grounds as exist at law
                                                      or in equity for the revocation of any contract.
                                   8

                                   9          9 U.S.C. § 2. Both parties agree that the FAA governs the instant case. See Pet. at 2

                                  10   (referring to 9 U.S.C. §§ 10-11); Opp’n at 5 (referring to the FAA); see also Circuit City Stores v.

                                  11   Adams, 532 U.S. 105, 113 (2001) (rejecting the argument that an employment contract is not a

                                  12   “contract evidencing a transaction involving interstate commerce”); cf. Hernaez Decl., Exs. 1-2
Northern District of California
 United States District Court




                                  13   (employment letters) (arbitration agreement providing that the arbitration shall be conducted

                                  14   “under the then current rules of JAMS for employment disputes”); JAMS Employment Arbitration

                                  15   Rules & Procedures, Rule 25 (providing that “[p]roceedings to enforce, confirm, modify or vacate

                                  16   an Award will be controlled by and conducted in conformity with the Federal Arbitration Act, 9

                                  17   U.S.C. Sec 1, et seq., or applicable state law”).

                                  18          The FAA provides that “[n]otice of a motion to vacate, modify, or correct an award must

                                  19   be served upon the adverse party or his attorney within three months after the award is filed or

                                  20   delivered.” 9 U.S.C. § 12. Tesla has provided evidence that the final award was delivered1 to the

                                  21   parties (via an email to their counsel) on October 17, 2018, and that the corrected final award was

                                  22   delivered to the parties (again via an email to their counsel) on October 18, 2018. See Hernaez

                                  23   Decl., Exs. 7-8 (email). Therefore, Ms. Balan was required to serve on Tesla her petition to

                                  24   modify and partially vacate no later than January 18, 2019. Ms. Balan, however, did not serve (or

                                  25   file) her petition until January 25, 2019. See Docket No. 1 (complaint); Docket No. 5 (proof of

                                  26   service). Consequently, her petition is time barred.

                                  27
                                       1
                                  28     See Sargent v. Paine Webber, Jackson & Curtis, Inc., 687 F. Supp. 7, 8-9 (D.D.C. 1988) (noting
                                       that some courts have held that an award is delivered on the day that the decision is received).
                                                                                        2
                                   1           In her reply brief, Ms. Balan argues that she should be given relief from the time bar

                                   2   because her attorney told her that she had 100 days from the time she received the arbitration

                                   3   award to contest it. See Reply at 3 (noting that January 25, 2019, is 99 days after the corrected

                                   4   final award was delivered on October 18, 2018). Apparently, her attorney was under the

                                   5   impression that California law applied to the arbitration award instead of the FAA. However,

                                   6   even though the limitations period in the FAA is subject to equitable tolling, see Move, Inc. v.

                                   7   Citigroup Global Mkts., 840 F.3d 1152, 1156 (9th Cir. 2016), “principles of equitable tolling . . .

                                   8   do not extend to what is at best a garden variety claim of excusable neglect.” Irwin v. Dep’t of

                                   9   Veterans Affairs, 498 U.S. 89, 96 (1990) (not applying equitable tolling where petitioner argued

                                  10   that the failure to timely file “should be excused because his lawyer was absent from his office at

                                  11   the time that the EEOC notice was received”); see also Holland v. Florida, 560 U.S. 631, 651

                                  12   (2010) (stating that “‘a garden variety claim of excusable neglect,’ such as a simple
Northern District of California
 United States District Court




                                  13   ‘miscalculation’ that leads a lawyer to miss a filing deadline, does not warrant equitable tolling”);

                                  14   Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001) (“conclud[ing] that the miscalculation of

                                  15   the limitations period by Frye’s counsel and his negligence in general do not constitute

                                  16   extraordinary circumstances sufficient to warrant equitable tolling”).

                                  17           The Court also notes, however, that, even if it were to consider the merits of Ms. Balan’s

                                  18   petition, it would not rule in her favor. Ms. Balan has failed to show grounds for either

                                  19   modification or vacation. See, e.g., 9 U.S.C. § 10 (providing that a court may vacate an arbitration

                                  20   award where, e.g., it “was procured by corruption, fraud, or undue means,” there was evidence

                                  21   partiality or corruption in the arbitrators,” or “the arbitrators were guilty of misconduct . . . in

                                  22   refusing to hear evidence pertinent and material to the controversy” or “any other misbehavior by

                                  23   which the rights of any party have been prejudiced”); id. § 11 (providing that a court may modify

                                  24   or correct an arbitration award where, e.g., “the award is imperfect in matter of form not affecting

                                  25   the merits of the controversy”).

                                  26           For example, Ms. Balan claims that the arbitrator had a conflict of interest because a Tesla

                                  27   witness knew the arbitrator’s daughter. But the transcript indicates that the arbitrator and witness

                                  28   were simply having a brief light-hearted exchange – i.e., there was no real claim that the witness
                                                                                           3
                                   1   and the arbitrator’s daughter (assuming the arbitrator has a daughter in the first place) actually

                                   2   knew one another. See Hernaez Decl., Ex. 9 (Tr. at 636-37). And even if there were some

                                   3   concern of bias here, Ms. Balan could have raised the issue immediately, but she failed to do so.

                                   4   In fact, she failed to raise the issue during the remainder of the arbitration hearing which continued

                                   5   for several days thereafter and then failed to raise the issue at any point before the arbitrator issued

                                   6   his corrected final award.2 Finally, the Court notes that the FAA provides for vacation only where

                                   7   there is “evident partiality” on the part of the arbitrator, 9 U.S.C. § 10(2), and evident partiality

                                   8   means more than the mere appearance of bias. See Florasynth, Inc. v. Pickholz, 750 F.2d 171, 173

                                   9   (2d Cir. 1984); see also Lagstein v. Certain Underwriters at Lloyd's, 607 F.3d 634, 645-46 (9th

                                  10   Cir. 2010) (stating that, “[t]o show ‘evident partiality’ in an arbitrator, [the party] either must

                                  11   establish specific facts indicating actual bias toward or against a party or show that [arbitrator]

                                  12   failed to disclose to the parties information that creates ‘[a] reasonable impression of bias’”)
Northern District of California
 United States District Court




                                  13   (emphasis added); Scandinavian Reins. Co. v. St. Paul Fire & Mar. Ins. Co., 668 F.3d 60, 74 (2d

                                  14   Cir. 2012) (considering the following factors in assessing whether there is evident partiality: “(1)

                                  15   the extent and character of the personal interest, pecuniary or otherwise, of the arbitrator in the

                                  16   proceedings; (2) the directness of the relationship between the arbitrator and the party he is alleged

                                  17   to favor; (3) the connection of that relationship to the arbitrator; and (4) the proximity in time

                                  18   between the relationship and the arbitration proceeding”) (internal quotation marks omitted). Ms.

                                  19   Balan at best has simply shown the mere possibility of bias, with no evidence to support such.

                                  20          Ms. Balan also claims that the arbitrator acted improperly because Tesla failed to produce

                                  21   certain emails, claiming that they did not exist anymore, and the arbitrator never had a neutral

                                  22   expert look into possible spoliation or secretion of the emails and instead simply required Tesla to

                                  23   provide a declaration submitted under penalty of perjury. But Ms. Balan has failed to explain why

                                  24   the declaration – even if not her preferred remedy – was an inadequate one. There is no evidence

                                  25   that the arbitrator was “guilty of misconduct.”

                                  26
                                  27   2
                                        Ms. Balan had knowledge of the alleged bias on December 20, 2017, the day that the exchange
                                  28   between the arbitrator and Tesla witness took place. The arbitrator’s corrected final award issued
                                       on October 18, 2018.
                                                                                        4
                                   1           Ms. Balan further criticizes the arbitrator for not awarding her the full amount requested on

                                   2   her misclassification cause of action and even intimates that he reduced the amount simply

                                   3   because of her eye rolling and “explosive” crossing of her arms. See Pet. at 3. But this is a vast

                                   4   oversimplification of the arbitrator’s decision. The arbitrator issued a thoughtful and thorough

                                   5   decision and went into great length as to why he concluded the overtime and meal-and-rest-break

                                   6   hours claimed by Ms. Balan were inflated and not credible.3 See Pet., Ex. A (Corrected Final

                                   7   Award at 16-28). And although the arbitrator did refer to eye rolling and “explosive” arm crossing

                                   8   in his decision, he did so as a small part of broader comments on Ms. Balan’s credibility, see Pet.,

                                   9   Ex. A (Corrected Final Award at 5-6), which the arbitrator was entitled to consider in assessing

                                  10   Ms. Balan’s testimony. Again, there is no evidence of arbitrator misconduct.

                                  11           Accordingly, the Court denies Ms. Balan’s petition to modify and partially vacate. The

                                  12   petition is time barred and, even if not, fails on the merits.
Northern District of California
 United States District Court




                                  13           This order disposes of Docket No. 1. The Clerk is instructed to enter judgment and close

                                  14   the file.

                                  15

                                  16           IT IS SO ORDERED.

                                  17

                                  18   Dated: March 28, 2019

                                  19

                                  20                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  21                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   3
                                         The Court notes that, contrary to what Ms. Balan suggests in her reply, it was not inconsistent for
                                  28   the arbitrator to find that Ms. Balan played an important role in, e.g., the development of the
                                       clamshell but nevertheless inflated the actual hours she worked.
                                                                                         5
